 



Exhibit 10.36
Approved by the Board of Directors 2/2/07
NCB EXECUTIVE MANAGEMENT
SHORT TERM INCENTIVE PLAN for 2007
1. GROW CORE PROFITIBILITY (55 Points)

  A.   10 points for originating $2 billion of transactions during the year
including booked commitments for loans, leases, placements, and deals closed by
referral sources. As an adjustment, one additional point up to a maximum of 5
points for each $20 million of portfolio loan growth in excess of the budget.  
  B.   20 points for average NCB consolidated budgeted ROE (less NCB Capital
Impact contribution) of 10%.     C.   10 points for increasing average
non-interest bearing demand deposits in the fourth quarter 2007 (excluding
saleable real estate loan escrow accounts) from average fourth quarter 2006
level by 50%.     D.   10 Points for the average percentage of non-performing
assets (non-accruing and REO) of 1.5% or less of total loans and LC’s plus an
additional 5 points if the ratio is 1% or less with a reduction of 5 points if
net charge offs exceed .5%.     E.   5 points for satisfactory evaluations from
Loan Review, auditors, FCA, and OTS, including FIDICA compliance.

2. DEVELOP NEW PRODUCTS, MARKETS, AND BUSINESSES (10 Points)

  A.   10 points for achieving one breakthrough innovation that will generate at
least $5 million of revenue by its third year.

3. SUCCESFULLY IMPLEMENT MISSION BANKING STRATEGY (15 Points)

  A.   10 points for “best efforts” evaluation and for originating and arranging
low-income transactions of $400 million during the year, plus one point up to a
maximum of 5 points for each $5 million in excess of the goal.     B.   5 points
for achieving 2007 Mission Banking goals.

4. SUCCESSFULLY IMPLEMENT HUMAN RESOURCES STRATEGY (10 Points)

  A.   5 points for achieving 2007 Human resources strategy milestones.     B.  
5 points for meeting goals in HR Strategy for employee retention, diversity,
internal promotions, and Organizational Development.

5. SUCCESSFULLY IMPLEMENT INFORMATION MANAGEMENT STRATEGY (10 Points)

  A.   10 points for completion of the McCracken upgrade, core systems
conversion, and commercial real estate underwriting system.

 



--------------------------------------------------------------------------------



 



Executive Management Short Term Incentive Plan for 2007
Page 2
AWARD LEVELS

                              Incentive Award as a Percentage     of Year End
2007 Base Salary Points           Executive Council   CEO
55 - 64.9
  Up to     15 %     20 %
65 - 79.9
  Up to     25 %     30 %
80 - 89.9
  Up to     30 %     40 %
90 and over
  Up to     35 %     45 %

In addition, an “Add-on” award may be earned by exceeding the pretax net income
budget goal. The maximum additional award is 5% of salary for the CEO and 7.5%
of salary for the Executive Council. For each 1% that pretax net income exceeds
budget, 1% of salary is added to the award earned for achievement of the other
goals, up to a maximum total award of 50% of salary for the CEO and 42.5% of
salary for the Executive Council.
The CEO determines incentive awards for each Executive Council participant based
upon the results of this plan and the achievement of individual performance
objectives. The Compensation Committee determines the award for the CEO.
PARTICIPANTS
Snyder, Brookner, Connealy, Donovan, Fannon, Hackman, Harris, Hiltz, Kho, Luzik,
Reed, Schofield, and Simonette

 